DETAILED ACTION
	The amendment submitted January 14, 2021, has been entered.  Claims 2, 3, and 14 have been cancelled.  Claims 1, 4-13, and 15 have been amended.  Therefore, claims 1, 4-13, and 15 are currently pending in the application and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (2016/0333783) in view of Bagepalli et al. (2009/0191060).
As per claim 1, Weiner discloses: a gas turbine engine (10) and a gearbox (14) (Some of the lubricated components are construed to be placed in a gearbox), a heat exchanger (100) comprises a bypass gallery (106) having a pressure relief valve (120) which allows lubricant to flow into the bypass 
However, Weiner does not disclose a lubrication circuit for lubricating a gear box, the lubricating circuit comprising an inlet pipe which carries lubricant to the heat exchanger; a heater configured to heat lubricant in the inlet pipe prior to its introduction to the heat exchanger; and a sensor operable to measure a measured parameter from which it can be determined whether the lubricant requires heating, and a controller operable to receive the measured parameter from the sensor and to turn the heater on or off depending on the measured parameter.
Bagepelli et al. disclose a lubricating heating system for use in any engine, vehicle or machine requiring a gearbox comprising a lubrication circuit (Paragraph 37) for lubricating a gear box, the lubricating circuit (Depicted in Figures 4 and 6) comprising an inlet pipe (360, 410) which carries lubricant to the heat exchanger; a heater (420) configured to heat lubricant in the inlet pipe prior to its introduction to the heat exchanger; and a sensor operable to measure a measured parameter from which it can be determined whether the lubricant requires heating (Paragraph 34), and a controller (610) operable to receive the measured parameter from the sensor and to turn the heater on or off depending on the measured parameter (Paragraphs 34 and 35).
Therefore, it would have obvious to one of ordinary skill in the art prior to the earliest effective filing date of the invention to modify the gas turbine engine of Weiner with the lubrication circuit of Bagepalli et al. to allow for better operation in a cold weather environment.
As per claim 4, Bagepalli et al. teaches: the controller (610) is configured to turn the heater (420) on when the measured parameter crosses a first threshold (Paragraph 34).
As per claim 5, Bagepalli et al. teaches: the controller (610) is configured to turn the heater (420) off when the measured parameter crosses a second threshold or when the measured temperature remains across the second threshold for a predetermined period of time (Paragraph 34).

As per claim 7, Bagepalli et al. teaches: the temperature sensor is provided within the inlet pipe (Paragraph 34, lines 5-6).
As per claim 8, Bagepalli et al. teaches: the temperature sensor is provided outside of the inlet pipe, optionally in contact with an outer surface of the inlet pipe (paragraph 34, lines 5-6).
As per claim 10, Bagepalli et al. teaches: the heater (420) is an electric heater (Paragraph 29).
As per claim 11, Bagepalli et al. teaches: the heater (420) comprises a resistive wire in contact with the inlet pipe, optionally wherein the heater comprises a coil of wire wound around the inlet pipe. (Paragraph 29).
As per claim 12, Bagepalli et al. teaches: the heater (420) comprises an insulative outer layer (Paragraph 29).
As pert claim 13, Bagepalli et al. teaches: the heat exchanger (320) is a lubricant cooler (Paragraph 35).
As per claim 15, Weiner discloses an on-engine generator (Paragraph 43) to power the heater.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiner (2016/0333783) and Bagepalli et al. (2009/0191060) in view of Cattani et al. (9,416,696).
As per claim 9, the combination of Weiner and Bagepalli et al. discloses al of the structural limitations in claim 1 above. 
However, Weiner does not disclose the sensor is a density meter or a viscosity meter, and wherein the sensor is provided within the inlet pipe.
Cattani et al. discloses an oil property management system comprising a sensor is a density meter or a viscosity meter (Column 2, lines 16-22), and wherein the sensor is provided within the inlet pipe.
.
Response to Arguments
Applicant's arguments filed January 14, 2021, have been fully considered but they are not persuasive. Applicant posits on page 6 of the submittal, in the 6th and 7th paragraphs, that because Bagepelli et al disclose a lubrication circuit for a wind turbine, that it would not be considered for use in a gas turbine engine.  As cited in the rejection of claim 1, Bagepelli et al. have addressed this in paragraph 37 of the specification, by disclosing that “Any engine, vehicle, or machine requiring a gearbox could employ this invention herein described.”  By this recognition of Bagepelli et al., the use of this lubrication circuit in a wide variety of uses would have been known.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).`
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


              /MICHAEL R MANSEN/              Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                                                                                                                                                                                                   

/R.T.R/Examiner, Art Unit 3654